[Cite as State v. Jackson, 2014-Ohio-820.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99804



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                   HOWARD JACKSON
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-492332

        BEFORE:           McCormack, J., Jones, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: March 6, 2014
ATTORNEY FOR APPELLANT

Paul A. Daher
700 W. St. Clair Ave.
Suite 218
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Daniel T. Van
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Howard Jackson was convicted in 2007 of four counts of unlawful sexual

conduct with a minor and classified as a sexual predator.       Six years later, he filed a

delayed appeal, claiming he should not have been sentenced to consecutive sentences or

classified as a sexual predator.   For the following reasons, we affirm the judgment of the

trial court.

       {¶2} Jackson, 18 at the time, engaged in consensual sexual conduct with a

14-year-old girl on multiple occasions between July and September 2006, eventually

impregnating her. He was indicted for eight counts of unlawful sexual conduct with a

minor, in violation of R.C. 2907.04. Jackson pleaded guilty to Counts 1 through 4, and

the state nolled the remaining counts.

       {¶3} At the sex offender classification hearing on May 1, 2007, the state

submitted a Court Psychiatric Clinic report as evidence, and also informed the court that

Jackson had a juvenile record, including aggravated robbery and a prior sex offense,

which he committed against a seven-year-old girl when he was 12.          In addition to that

prior offense, Jackson also admitted to engaging in sexual conduct with two other young

females — his 13-year-old stepsister and a niece of his foster parents.

       {¶4} The trial court sentenced Jackson to an 18-month prison term for each of

the four counts of unlawful sexual conduct with a minor, to be served consecutively, for a
total of six years.   Jackson has since completed his prison term and has been released

from prison.

       {¶5} On April 22, 2013, Jackson filed a delayed appeal. This court granted

leave and appointed counsel for his appeal.    He raises two assignments of error.   In his

first assignment of error, Jackson claims the trial court erred when it imposed consecutive

sentences for his multiple counts of unlawful sexual conduct with a minor; he argues the

court should have merged these offenses as allied offenses for sentencing purposes.

Under the second assignment of error, Jackson argues the trial court erred in classifying

him as a sexual predator without making the proper findings as required by R.C. 2950.09.



       {¶6} Although neither the state nor appellant raises the issue of mootness, in

light of Jackson’s completion of his sentence, we must first determine whether his appeal

is moot. As we explain in the following, Jackson’s appeal regarding his sentence is

moot, but his appeal regarding his sexual predator classification is not.

       {¶7} “Any appeal of a sentence already served is moot.” State v. Gruttadauria,

8th Dist. Cuyahoga No. 90384, 2008-Ohio-3152, ¶ 6, citing State v. Bostic, 8th Dist.

Cuyahoga No. 84842, 2005-Ohio-2184, ¶ 21. See also State v. Barcomb, 8th Dist.

Cuyahoga No. 80196, 2002-Ohio-4435; State v. Smith, 11th Dist. Lake No. 2000-L-195,

2002-Ohio-1330; State v. Beamon, 11th Dist. Lake No. 2000-L-160, 2001-Ohio-8712.

       {¶8} Our review of Jackson’s first assignment of error shows that he does not

claim he should not have been separately convicted of multiple offenses.        Rather, he
only claims that, because his offenses are allied offenses, the trial court should have not

imposed consecutive sentences for the multiple counts.                     Because Jackson only

challenges the length of his sentence, the portion of his appeal regarding his consecutive

sentence is moot, because he has finished serving his sentences and has been released

from prison.1

       {¶9} Regarding Jackson’s second assignment of error, which challenges his

sexual predator classification as result of his convictions of sexual offenses, this issue is

not mooted by his having completed his prison term. “[W]here an individual challenges

only the length of his sentence, or the manner of serving his sentence, there is no

collateral disability or loss of civil rights that can be remedied after the sentence is

completed.” Gruttadauria at ¶ 6, citing Beamon at ¶ 4.              However, as we explained in

Gruttadauria, “[a]n appeal challenging a felony conviction is not moot even if the entire


         We note that, even if we were to consider Jackson’s first assignment of error, his claim lacks
       1


merit. We first point out that Jackson’s indictment contained eight “carbon copy” counts of unlawful
sexual conduct with a minor between July and September 2006. “Carbon copy” counts violate due
process as they fail to give a criminal defendant adequate notice of the particular charges. State v.
Hendrix, 11th Dist. Lake No. 2011-L-043, 2012-Ohio-2832, ¶ 46, citing Russell v. United States,
369 U.S. 749, 763-764, 82 S.Ct. 1038, 8 L.Ed.2d 240 (1962). However, by voluntarily entering a
guilty plea, Jackson waived his right to challenge any defects in the indictment. State v. Moree, 8th
Dist. Cuyahoga No. 90894, 2009-Ohio-472, ¶ 21. Indeed, Jackson does not challenge a defect in
the indictment, rather, he claims his multiple counts are allied offenses and should have been merged.
  Offenses are “allied” if the defendant’s conduct is such that “a single act could lead to the
commission of separately defined offenses, but those separate offenses were committed with a state of
mind to commit only one act.” State v. Thompson, 8th Dist. Cuyahoga No. 99628, 2014-Ohio-202,
¶ 18, citing State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 48-50.
Here, it is undisputed that Jackson engaged in sexual activities with the victim on multiple occasions.
  His conduct cannot be described as “a single act” leading to “the commission of separately defined
offenses.” Jackson’s first assignment of error lacks merit even if we were to consider it.
sentence has been served before the appeal is heard, because ‘[a] person convicted of a

felony has a substantial stake in the judgment of conviction which survives the

satisfaction of the judgment imposed upon him or her.’”                       (Emphasis added.)

Gruttadauria, quoting State v. Golston, 71 Ohio St.3d 224, 643 N.E.2d 109 (1994),

paragraph one of the syllabus.      Because Jackson suffers the collateral consequence of his

convictions of sex offenses, his appeal regarding the sexual predator classification

stemming from his convictions is not mooted by the completion of his sentence, and we

will address it.

       {¶10} Under the second assignment of error, Jackson claims the trial court erred in

classifying him as a sexual predator without making the proper findings required by R.C.

2950.09.

       {¶11} Jackson was classified as a sexual predator under the version of R.C.

Chapter 2950 then in effect, commonly referred to as “Megan’s Law,” also known as

House Bill 180. 2      “Under Megan’s Law, offenders who had committed a sexually


        We note that in January 2008, Ohio’s Adam Walsh Act (S.B. No. 10) went into effect,
       2


repealing Megan’s Law and altering the classification, registration, and notification scheme of
convicted sex offenders. Under the new classification scheme, the Ohio Attorney General is
authorized to determine the classification of each offender under a three-tiered system. Designations
such as “sexual predator” no longer exist, nor do the hearings required under former R.C. 2950.09.
Rather, sex offenders are classified by the Attorney General solely on the basis of the offense for
which they have been convicted. State v. Clay, 177 Ohio App.3d 78, 2008-Ohio-2980, 893 N.E.2d
909, ¶ 6 (1st Dist.).
oriented offense that was not registration-exempt were labeled a sexually oriented

offender, a habitual sexual offender, or a sexual predator based upon the crime committed

and the findings made by the trial court at a sexual-offender classification hearing.”

State v. Green, 1st Dist. Hamilton No. C-090650, 2010-Ohio-4371, ¶ 1, citing Clay.

       {¶12} Under Megan’s Law, the state must prove that an offender is a sexual

predator by clear and convincing evidence.        State v. Wilson, 113 Ohio St.3d 382,

2007-Ohio-2202, 865 N.E.2d 1264, ¶ 20.        Clear and convincing evidence is evidence

that “will produce in the mind of the trier of facts a firm belief or conviction as to the

facts sought to be established.”    Id.   Clear-and-convincing standard requires a higher

degree of proof than “a preponderance of the evidence,” but less than “beyond a

reasonable doubt.” Id.

       {¶13} Former R.C. 2950.09(B)(3) listed ten factors for a court to consider in

determining whether a sexual offender is a sexual predator.

       The factors include (1) the offender’s age, (2) the offender’s criminal
       record, (3) the age of the victim, (4) whether there were multiple victims,
       (5) whether the offender used drugs or alcohol to impair the victim, (6) if
       the offender has previously been convicted of a crime, whether he
       completed his sentence, and if the prior offense was a sexually oriented
       offense, whether he completed a sex-offender program, (7) whether the
       offender has a mental illness or disability, (8) the nature of the offender’s
       sexual contact with the victim and whether it was part of a pattern of abuse,
       (9) whether the offender displayed cruelty or made threats of cruelty, and
       (10) any other “behavioral characteristics” that contribute to the offender’s
       actions.

Wilson at fn. 1, citing R.C. 2950.09(B)(3)(a) through (j).
      {¶14} However, “a court has discretion to determine what weight, if any, it will

assign to each factor, and under R.C. 2950.09(B)(3)(j) may consider other ‘characteristics

that contribute to the offender’s conduct.’” Wilson at ¶ 19, quoting State v. Thompson,

92 Ohio St.3d 584, 752 N.E.2d 276 (2001), paragraph one of the syllabus.

      In determining whether an offender convicted of a sexually-oriented offense
      was a sexual predator, the trial court had to consider the evidence under the
      legislative guidelines set forth in [former] R.C. 2950.09(B)(3). No
      requisite number of factors, however, had to apply before a trial court could
      find that an offender was a sexual predator. The trial court, moreover,
      could place as much or as little weight on the factors as it deemed
      appropriate. Furthermore, the trial court was not required to list the
      criteria, but was only required to consider all the criteria and guidelines
      under R.C. 2950.09(B)(3). The trial court, however, had to articulate
      sufficient findings on the record to demonstrate an offender’s likelihood of
      recidivism.

(Citations omitted.) Clay, 177 Ohio App.3d 78, 2008-Ohio-2980, 893 N.E.2d 909, at ¶

5.

      {¶15} This court has also stated that “not all factors need to be found in order to

designate an offender a sexual predator.”     State v. Brooks, 8th Dist. Cuyahoga No.

90171, 2008-Ohio-3096, ¶ 12.     “[T]he court need not elaborate on its reasons for finding

certain factors as long as the record includes the particular evidence upon which the trial

court relied in making its adjudication.” State v. Twigg, 8th Dist. Cuyahoga No. 88142,

2007-Ohio-1302, ¶ 21, citing State v. Eppinger, 91 Ohio St.3d 158, 166, 743 N.E.2d 881

(2001), and State v. Machado, 8th Dist. Cuyahoga No. 87609, 2006-Ohio-6423.

      {¶16}     We     review     sex-offender-classification   proceedings     under    a

manifest-weight-of-the-evidence standard and will affirm the trial court if the court’s
findings are supported by some competent, credible evidence. Wilson, 113 Ohio St.3d

382, 2007-Ohio-2202, 865 N.E.2d 1264, at ¶ 41.

       {¶17} Here, our review of the transcript of the sex offender classification hearing

shows that the trial court articulated sufficient findings on the record to demonstrate

Jackson’s likelihood of recidivism. The court emphasized the victim’s young age, his

juvenile adjudication of a prior sex offense committed against a seven-year-old when he

was 12. The court also found significant his poor scoring under STATIC-99, a scoring

system estimating recidivism of sex offenders. Based on these factors, the court stated

that it found by clear and convincing evidence that Jackson was very likely to commit

future sexually-oriented crimes.   Contrary to Jackson’s claim, the court is not required to

enumerate all statutory factors in finding Jackson to be a sexual predator.    Because the

record contains competent, credible evidence to support the trial court’s finding that the

state proved by clear and convincing evidence that Jackson is a sexual predator, we affirm

the trial court’s classification. Wilson at ¶ 42.      The second assignment of error is

overruled.

       {¶18} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
TIM McCORMACK, JUDGE

LARRY A. JONES, SR, P.J., and
EILEEN T. GALLAGHER, J., CONCUR